Citation Nr: 1623733	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-32 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy, right lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy, left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1969.  He had a period of active duty training from February to August 1957 with additional service in the Army National Guard of California.  He served in the Republic of Vietnam from September 1967 to October 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The rating decision held that new and material evidence had not been received to reopen claims for service connection for peripheral neuropathy of the right lower extremity and left lower extremity.  The rating decision also denied an increased evaluation for diabetes mellitus, type II.  

A June 2014 statement of the case (SOC) reopened the claims for service connection and denied them on the merits.  The SOC also denied an increased evaluation for diabetes mellitus, type II.  

The Board notes that irrespective of the June 2014 determination to reopen the service connection claims, it must adjudicate the new and material issues to determine the Board's jurisdiction to reach the underlying claims and to adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Additionally, as the reopened claims were adjudicated de novo in the SOC, the Veteran is not prejudiced by the Board's own de novo adjudication at this time.

The Board also notes that a May 2016 Informal Hearing Presentation (IHP) lists the issue of entitlement to an increased evaluation for diabetes mellitus, type II.  However, the Veteran's July 2014 Substantive Appeal specifically limited his appeal to the peripheral neuropathy claims.  The Veteran submitted no statements that could be construed as a timely substantive appeal for the increased evaluation claim.  In this regard, correspondence and evidence from the Veteran associated with the eFolder on August 13, 2014 (the exact date of receipt by VA is unknown) discuss diabetes mellitus only in terms of causation of peripheral neuropathy.  The correspondence and evidence do not set out specific arguments relating to errors of fact or law made by the RO in the June 2012 denial of an increased evaluation for diabetes mellitus, type II.  38 C.F.R. § 20.202 (2015). 

Looked at in the most favorable light, the May 2016 IHP appears to indicate a desire to raise a new claim for an increased evaluation for diabetes mellitus, type II.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The May 2016 IHP indicates a desire to apply for VA benefits based on an increased evaluation for diabetes mellitus, type II, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 2009 rating decision denied service connection for peripheral neuropathy of the right lower extremity and left lower extremity.  

2.  Evidence added to the record since the September 2009 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claims for service connection for peripheral neuropathy of the right lower extremity and left lower extremity, and does raise a reasonable possibility of substantiating those claims.

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current peripheral neuropathy of the right lower extremity is related to active duty, or that it was proximately caused or aggravated by service-connected disability. 

4.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current peripheral neuropathy of the left lower extremity is related to active duty, or that it was proximately caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied service connection for peripheral neuropathy of the right lower extremity and the left lower extremity is final.  38 U.S.C.A. § 7105 (West 2015). 

2.  Evidence received since the September 2009 rating decision is new and material, and the claim for service connection for peripheral neuropathy of the right lower extremity is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

3.  Evidence received since the September 2009 rating decision is new and material, and the claim for service connection for peripheral neuropathy of the left lower extremity is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

4.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).

5.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions in a September 2011 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In July 2009, the RO denied service connection for peripheral neuropathy of the right lower extremity and left lower extremity.  The rating decision explained that there was no evidence that the Veteran's peripheral neuropathies were shown during active duty or within one year of the Veteran's [second] separation.  There was no evidence linking the Veteran's peripheral neuropathies to his service-connected diabetes mellitus.  The Veteran did not appeal that determination, and new and material evidence was not received within a year of the decision.  Therefore, the July 2009 decision became final.

Evidence of record at that time included the Veteran's service treatment records and VA and private medical records.  The report of a July 2008 VA diabetes mellitus examination provides that the Veteran had had numbness of the feet for approximately 2 years.  The examiner summarized that the Veteran's sensory changes in the lower extremities had been present for several years prior to his diabetes being diagnosed.  With the loss of vibratory sensation, it was likely that it did not represent a peripheral neuropathy, but some other neurological abnormality.  In any case, it was less likely as not caused by or a result of diabetes mellitus.  

The report of an April 2009 VA peripheral neuropathy examination notes that the Veteran reported having had pain, numbness and tingling in the feet for about 11 years.  He was found to have peripheral sensory neuropathy by an October 2008 nerve conduction study (NCS).  The report provides that the etiology of the Veteran's peripheral neuropathy was unknown.  

Evidence received since the September 2009 rating decision includes the report of a private January 2010 consultation, which received by VA in October 2011.  The report provides the opinion of Dr. J. Shah that the Veteran's neuropathy was "more than likely . . . because of diabetes."  Dr. Shah provided as rationale that diabetes "is the most common cause for neuropathy" so s/he believed that the Veteran had neuropathy because of the diabetes.  

The Board finds that the January 2010 private consultation report constitutes new and material evidence.  It is a new document that was not previously submitted to VA.  It is material because it is medical evidence that the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity are related to his service-connected diabetes mellitus, type II.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.

In light of the foregoing, the Board finds that the Veteran's claims for service connection for peripheral neuropathy of the right lower extremity and the left lower extremity are reopened.  As the AOJ adjudicated the claim on the merits in the June 2014 statement of the case, the next step is for the Board to address the merits of the claims.  

Service Connection

The Veteran contends that he has peripheral neuropathy of the right and left lower extremities due to exposure to Agent Orange in Vietnam, or as a result of his service-connected diabetes mellitus, type II.    

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

Certain chronic diseases, including peripheral neuropathy (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active service, early-onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(6)(ii).

In this case, the Veteran served in the Republic of Vietnam during the relevant period, so exposure to herbicide is presumed.  38 C.F.R. § 3.307(a).  

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for peripheral neuropathy of the right lower extremity and left lower extremity.  The evidence fails to show that the Veteran's peripheral neuropathies are related to active duty, or may be presumed to have been incurred in active duty as a chronic disease or as a result of exposure to herbicide.  The evidence also fails to show that the Veteran's peripheral neuropathies are proximately due to, the result of, or aggravated by his service-connected diabetes mellitus, type II.  

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses of peripheral neuropathy. 

The post-service evidence is negative for complaints, symptoms, findings or diagnoses of peripheral neuropathy for many years after the Veteran's second period of active duty.  Thus, presumptive service connection for peripheral neuropathy of the right or left lower extremities as a chronic disease, and presumptive service connection for early-onset peripheral neuropathy of the right and left lower extremities due to exposure to herbicide, is not warranted.  38 C.F.R. §§ 3.307 and 3.309.  Moreover, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition to the evidence discussed above, the report of a November 2011 VA diabetes mellitus Disability Benefits Questionnaire (DBQ), relates that the Veteran was diagnosed with diabetes mellitus in 2007 or 2008.  The Veteran was formally diagnosed with peripheral neuropathy in October 2008 by an NCS.  The report provides that the Veteran did not have diabetic peripheral neuropathy as a complication of diabetes mellitus.  The examiner explained in the report that the Veteran's neuropathy preceded the diabetes mellitus.  The examiner also stated that the Veteran's diabetes mellitus permanently aggravated no conditions.  

The Board finds that the VA medical opinions in the July 2008 and April 2009 VA examination reports and the November 2011 DBQ outweigh the private January 2010 opinion.  The VA opinions are based on current examination results and reviews of the medical record.  Unlike the private physician, the VA examiners explained their opinions with references to the chronological order in which the Veteran actually developed his peripheral neuropathies and diabetes mellitus.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

By contrast, the January 2010 medical opinion refers to no specific medical findings from the Veteran's medical records.

The Veteran does not contend that his service-connected diabetes mellitus, type II, has aggravated his peripheral neuropathies.  In this regard, he informed the November 2011 VA examiner three separate times that his symptoms of peripheral neuropathy had been "about the same" since onset.  Moreover, as noted above, the report of the November 2011 VA examination states that the Veteran's service-connected diabetes mellitus had permanently aggravated no conditions.

The Board acknowledges the remaining assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has peripheral neuropathy of the right lower extremity and the left lower extremity as a result of his active duty, exposure to herbicide during active duty or as a result of service-connected diabetes mellitus) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claims.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for peripheral neuropathy, right lower extremity, to include as secondary to service-connected diabetes mellitus, type II, or service connection for peripheral neuropathy, left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claims for service connection for peripheral neuropathy of the lower extremities is reopened, and to that extent, the appeal is granted.

Service connection for peripheral neuropathy, right lower extremity, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy, left lower extremity, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


